Citation Nr: 1438379	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  07-38 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent disabling for a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to April 1960 and from June 1972 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a January 2003 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU), effective September 1991.  

The Veteran has been service connected since 1991 for a back disability rated as 20 percent disabling.  He underwent back surgery in October 2005 and, as a result, was assigned a temporary 100 percent evaluation under 38 C.F.R. § 4.30.  Subsequent to the surgery, in a February 2006 rating decision, he was notified that the temporary 100 percent evaluation would terminate as of April 1, 2006, and the prior 20 percent evaluation would be in effect pending a post-surgery examination.  The examination was scheduled for December 2006 and, in January 2007, the RO granted a 40 percent evaluation effective April 1, 2006, the first day following termination of the temporary 100 percent evaluation.  The Veteran filed a notice of disagreement with the January 2007 rating decision initiating this appeal.  Therefore, the relevant period of appeal is April 1, 2006 to the present.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's back disability is manifested by subjective complaints of pain and decreased range of motion.  The Veteran does not have ankylosis of the thoracolumbar spine and has not experienced incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for a back disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243, General Rating Formula for Diseases and Injuries of the Spine (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  The Formula provides, in relevant part, the following ratings:

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

The RO assigned, in a January 2007 rating decision, an evaluation of 40 percent for the Veteran's back (thoracolumbar spine) disability for the entire period of this appeal under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243.  The RO's initial assignment of a 40 percent rating was based on limitations of range of motion of flexion of the thoracolumbar spine to 30 degrees of flexion with subjective indications of painful motion.  The Veteran has requested a higher rating.

As noted above, a 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Veteran has undergone multiple VA examinations, including two in December 2006 and one in February 2011, and has never been found by a medical professional to have ankylosis of the thoracolumbar spine.  In fact, the most recent, February 2011 VA examination resulted in findings that "[t]he condition does not appear to be disabling in the least by any objective criteria."  The examiner resolved the tension between his opinion and the Veteran's complaints of disabling back pain by meticulously documenting objective indications that the Veteran's subjective complaints of painful motion and disabling effects were exaggerated.  For instance, the Veteran was able to bend to don and doff his shoes, he "feigned complete paralysis" of the legs despite standing up from his wheelchair and walking around "with no difficulty."  Likewise, the examiner reported that, at the conclusion of the examination, "he gets up easily, bends over, and gets his briefcase and puts it over his shoulder and sits back down in his wheelchair."  

The Board will not repeat the February 2011 VA examiner's entire report, but finds that the VA examiner's conclusions are well-supported by specific examples and sound reasoning.  The Board assigns significant probative weight to the examiner's findings that the Veteran's back disability has minimal functional impact, that he is able to bend his back, and that he does not have other associated problems such as weakness, fatigability, or neurological manifestations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The February 2011 VA examiner's opinion is consistent with the other VA examinations from the relevant time period.  The two December 2006 VA examinations similarly resulted in findings that the Veteran's thoracolumbar spine was not ankylosed and that he did not experience weakness or fatigue resulting in further reduction in range of motion or loss of functional use.  Notably, the second December 2006 VA examination also contained indications of exaggeration and apparent feigning of symptoms.  The medical evidence is wholly against finding that the Veteran's thoracolumbar spine is actually ankylosed or, alternatively, is functionally ankylosed due to pain, weakness, or fatigue.  

Importantly, even a finding that the Veteran's back is ankylosed would not support a higher, 50 percent evaluation unless the ankylosis was unfavorable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).  The VA examinations all indicate the Veteran's spine is not fixed in either flexion or extension, but that he can both straighten and bend his back.  The greater weight of the evidence is in favor of finding that the Veteran's thoracolumbar spine is not unfavorably ankylosed.

While the Veteran is competent to report subjective symptoms like pain, the Board must determine the credibility of those reports and their probative value.  See Caluza, 7 Vet. App. at 511-12; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  During the examinations and in medical records during the appeal period, the Veteran has complained of pain, sometimes describing it as debilitating.  However, the December 2006 and February 2011 VA examiners both documented exaggeration of symptoms and "hysterical" behavior.  Based on those reports and all the evidence of record, the Board finds that the Veteran's subjective reports of pain and resulting functional impacts lack credibility and, therefore, have little probative value.  For clarity, the Board notes that it is not determining that the Veteran has no back pain, rather the Board has determined that the Veteran's back pain and limitations of motion are not so debilitating that the functional impact is equivalent to unfavorable ankylosis.  To the extent the Veteran has suggested otherwise, the Board finds his statements not credible.

The Veteran's range of motion of the thoracolumbar spine more closely approximates the rating criteria for a 40 percent evaluation than the next higher 50 percent evaluation.

With respect to neurologic abnormalities, the greater weight of the probative evidence is against finding any neurologic abnormalities due to the back disability.  During the February 2011 VA examination, the Veteran specifically denied any leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction.  As discussed above, the VA examiners in December 2006 and February 2011 found normal reflexes and strength with no bladder or bowel dysfunction.  The examiners found some decreased sensation in the Veteran's lower extremities.  The February 2011 examiner opined that the Veteran's lack of vibratory sense in the legs was age-related and the Board assigns that opinion significant probative value.  The February 2011 examiner found no other sensory deficiencies.  The medical records support the examiner's and this Board's findings.

The Veteran has not alleged any incapacitating episodes during the appeal period and there is no medical evidence suggesting that he has suffered an incapacitating episode as that term is defined in the regulations.  The December 2006 and February 2011 VA examinations contain no indication that the Veteran has been prescribed bed rest after his convalescence from the October 2005 surgery, i.e. at any time during the period on appeal.  Therefore, the Veteran is not eligible for any higher rating for thoracolumbar IVDS based on incapacitating episodes and the Board will not address those rating criteria any further.  See Formula for Rating IVDS (providing for  60 percent evaluation "when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months").

The Board finds that the most probative evidence is against the Veteran's claim for a rating in excess of 40 percent for his service-connected back disability at any time during the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Extraschedular Rating

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The record does not establish that the rating criteria are inadequate for rating the Veteran's back disability.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

As discussed above, the symptoms of the Veteran's back disability consist primarily of limitation on motion and limitation of activities, as well as pain.  The Veteran's symptoms of limitation of motion and activities caused by pain are specifically contemplated by the general rating formula and have been explicitly relied upon in evaluating the back disability.  As a result, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for a back or neck disability, is not warranted.  38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in October 2005, prior to the initial adjudications of each of his claims on appeal.  The Veteran also received multiple additional VCAA notice letters.  The notice letters informed the Veteran with respect to how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, Social Security Administration records, and other medical records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA has provided the Veteran with multiple examinations to evaluate his service-connected disabilities, including, most recently, in December 2006 (two separate examinations of the spine) and in February 2011.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a disability rating in excess of 40 percent for a back disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


